FROM BELKNAP CIRCUIT COURT.
The statement of facts is somewhat meagre. It appears, however, that the defendant was not employed by Wadleigh at his own private cost, and that the bill for his services was recognized and admitted by the governor and council as one which the state was bound to pay. It certainly follows that, up to the time Wadleigh obtained the funds from the state treasurer on the governor's warrant, he owed the defendant nothing, and could not be held as his trustee.
Was the defendant's claim against the state paid and discharged when the treasurer's check was handed over to Wadleigh? That depends upon whether Wadleigh was acting as the private agent of the defendant and the fish wardens in collecting their bills against the state, or whether he was acting in the matter in his official capacity, and in that capacity was entrusted with the funds of the state to pay for services rendered the state by his procurement, and in aid of the business of his office. Upon the facts stated, I am inclined to think the latter view is the correct one, and that the trustee must be discharged.